Title: Enclosure: Invoice of Books and Articles to be Bought in Dublin and London, [11 October 1792]
From: Jefferson, Thomas
To: Donald, Alexander


EnclosureInvoice of Books and Articles to be Bought in Dublin and London

[11 Oct. 1792]

Books to be purchased at Dublin, and shipped thence to Richmond in Virginia, to the care of James Brown.


Precedents in Chancery.




Peere Williams’
}
 reports
}
 These are all to be 8vo. editions and where they are not to be had in 8vo. they are not to be sent. The Irish 8vos. are preferred to the English because cheaper.


Atkyn’s


Vezey’s


Wilson’s


 Kaim’s principles of equity.


 Ld. Raymond’s
}
 reports


Salkeld’s


Strange’s


Foster’s


 Burrow’s reports.


 Dunford & East’s


Brown’s


Ambler’s


Blackstone’s


Douglass’s


 Hinde’s practice in Chancery.


 Hale’s Pleas of the crown


 Barnes’s notes

 


 Buller’s nisi prius.
 



Blackstone’s Commentaries. The Dublin edition in 4. vols. 12mo.
     
The above catalogue to be first ordered from Dublin, only directing the bookseller to give immediate notice to Messrs. Donald & Burton of such of the books as he cannot procure in 8vo. that they may order these from London.

Th: Jefferson



to be sent from London.
Middleton’s life of Cicero. The 8vo. edition and no other.
Atwood’s Analysis of lectures on Natural philosophy.
Whatever of Linnaeus’s works has been translated and published by the Litchfield society since the Systema Vegetablilium which I have.
a hand spy-ing glass, sufficiently perfect to shew Jupiter’s satellites. Dollond’s are generally the best: but the above proof is sufficient to ensure it’s being good, let who will make it. This article is pressingly wanted.


